                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

FRANCES OCHOA,

       Petitioner,

v.                                                                        Civ. No. 18-910 WJ/GJF

MARIANNA VIGIL, and
ATTORNEY GENERAL OF
THE STATE OF NEW MEXICO,

       Respondents.

                                  ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte in connection with Petitioner’s

28 U.S.C. § 2254 habeas proceeding. Petitioner was recently released from prison, and the postal

service returned a mailing to him as undeliverable with the notation “Return to Sender: No Such

Street.” ECF 8. It appears that Petitioner severed contact without advising the Court of his new

address, as required by D.N.M. LR-Civ. 83.6. The habeas claims may also be moot because

Petitioner is also no longer “in custody” in violation of federal law, as required by 28 U.S.C.

§ 2254. To proceed under § 2254, a released prisoner must establish that “sufficient collateral

consequences flow from the underlying judgment and the completed sentence to save the [action]

from mootness.” United States v. Meyers, 200 F.3d 715, 718 (10th Cir. 2000); see also United

States v. Hernandez–Baide, 146 Fed. App’x. 302, 304 (10th Cir.2005) (unpublished) (petitioner

bears the burden of proving sufficient collateral consequences).

       IT IS THEREFORE ORDERED that, no later than April 21, 2020, Petitioners shall

(1) notify the Clerk in writing of his new address and (2) show cause why this habeas proceeding

is not moot. The failure to timely comply with either directive will result in dismissal of this case

without further notice.
SO ORDERED.




              ________________________________________
              THE HONORABLE GREGORY J. FOURATT
              UNITED STATES MAGISTRATE JUDGE




                2
